Exhibit 10.1
2009 Motorola Incentive Plan
Overview
The 2009 Motorola Incentive Plan has been established to retain Employees
through competitive rewards, attract premier talent, align individual efforts
with business goals, and reward Employees for strong business performance. The
Plan is based on successive calendar-year performance periods commencing 1
January 2009. The Plan is being implemented pursuant to the terms and conditions
of the Omnibus Plan. Capitalized terms are defined in the “Definitions” section
below.
Eligibility
To be eligible to participate in this Plan, an individual must be:

  •   A full-time or part-time Employee of Motorola assigned to a Participating
Organization;     •   Not a participant in any other annual group incentive or
bonus plan (e.g., sales commission plans, etc.); and     •   The Employee must
meet one of the following conditions:

  §   The Employee is active on a Company payroll as of the end of the Plan
Year;     §   The Employee is on a Leave of Absence as of the end of the Plan
Year;     §   The Employee Retired from the Company during the Plan Year while
actively employed or from a Leave of Absence;     §   The Employee died during
the Plan Year while actively employed by the Company or while on a Leave of
Absence;     §   The Employee separated from the Company during the Plan Year
under certain circumstances in connection with a reduction in force or
restructuring, which circumstances are described in the “Administration” section
below; or     §   The Employee separated from the Company during the Plan Year
under certain circumstances in connection with a Divestiture, which
circumstances are described in the “Administration” section below.

1



--------------------------------------------------------------------------------



 



The MIP Committee may modify the foregoing eligibility provisions to exclude
groups of employees on a country-wide or business unit/organizational basis as
the MIP Committee deems necessary or appropriate.
Award Calculation
Awards will be calculated and paid after the close of each Plan Year on which
the awards are based. The award amount will be based on Eligible Earnings, the
Target Award Percentage, and the Business and Individual Performance Factors, as
follows:

                                 
Award
  =   Eligible
Earnings   *   Target Award
Percentage   *   Business
Performance Factor   *   Individual
Performance Factor

Target Award Percentages for each Plan Year for Participants who are (i) subject
to Section 162(m), (ii) subject to Section 16, or (iii) designated as a member
of the Motorola Senior Leadership Team shall be determined by the Compensation
Committee. Target Award Percentages for each Plan Year for all other
Participants shall be determined by salary grade by country by the MIP
Committee.
Business Performance Factors shall be based on financial and non-financial
factors as may be determined by the Compensation Committee in its complete
discretion.
Individual Performance Factors are based on the performance of the Participants
in contributing to the Company’s business performance. Managers will select an
Individual Performance Factor for each Participant; provided, however, that
Individual Performance Factors are limited to the range of 0x to 1.3x. The MIP
Committee may determine additional limitations and guidelines regarding the
selection of Individual Performance Factors.
Establishing Performance Measures and Goals
Annually, the Compensation Committee will establish the following for the Plan
Year no later than the 90th day of the Plan Year:

  •   Performance measures — the specific financial and/or non-financial
measures that will be used to determine the Business Performance Factors for
that year, and the relative weighting of each measure.     •   Payout scales —
for Motorola and its business units, the specific performance minimums, targets,
and maximums and the corresponding percentage payout.

2



--------------------------------------------------------------------------------



 



The Compensation Committee will review progress against the performance measures
periodically throughout the year. At the end of the Plan Year, the Committee
will review full year performance and the corresponding management
recommendations regarding each Business Performance Factor. The Compensation
Committee, in its discretion, will determine the final Business Performance
Factor.
Payout Process

  •   All earned awards will be paid in cash. Payment will be made as soon as
administratively practical during the calendar year immediately following the
close of a Plan Year (unless a Participant makes an irrevocable election under
any deferred compensation arrangement subject to Section 409A of the Internal
Revenue Code of 1986, as amended, to defer payment of a portion of the
Participant’s Award, in which case such payment, if any, shall be made in
accordance with such election).     •   A Participant shall have no right to any
award until that award is paid.

General Provisions

  •   Awards are subject to all applicable withholding taxes and other required
deductions.     •   The Plan will not be available to Employees who are subject
to the laws of any jurisdiction which prohibits any provisions of this Plan or
in which tax or other business considerations make participation impracticable
in the judgment of the MIP Committee.     •   This Plan does not constitute a
guarantee of employment nor does it restrict the Company’s rights to terminate
employment at any time or for any reason.     •   The Plan and any individual
award is offered as a gratuitous award at the sole discretion of the Company.
The Plan does not create vested rights of any nature nor does it constitute a
contract of employment or a contract of any other kind. The Plan does not create
any customary concession or privilege to which there is any entitlement from
year-to-year, except to the extent required under applicable law. Nothing in the
Plan entitles an Employee to any remuneration or benefits not set forth in the
Plan nor does it restrict the Company’s rights to increase or decrease the
compensation of any Employee, except as otherwise required under applicable law.
    •   Except as explicitly provided by law, the awards shall not become a part
of any employment condition, regular salary, remuneration package, contract or
agreement, but shall remain gratuitous in all respects. Awards are not to be
taken into account for

3



--------------------------------------------------------------------------------



 



      determining overtime pay, severance pay, termination pay, pay in lieu of
notice, or any other form of pay or compensation.

  •   Except as explicitly provided by law, this Plan is provided at the
Company’s sole discretion and the Compensation Committee may modify or terminate
it at any time, prospectively or retroactively, without notice or obligation for
any reason. In addition, there is no obligation to extend the Plan or establish
a replacement plan in subsequent years.     •   All awards to Covered Persons
are subject to the terms and conditions of the Recoupment Policy. The Recoupment
Policy provides for determinations by the Company’s independent directors of a
Policy Restatement. In the event of a Policy Restatement, the Company’s
independent directors may require, among other things, reimbursement of the
gross amount of any bonus or incentive compensation paid to the Covered Person
hereunder on or after January 1, 2008 if and to the extent the conditions set
forth in the Recoupment Policy apply. Any determinations made by the independent
directors in accordance with the Recoupment Policy shall be binding upon the
Covered Person. The Recoupment Policy is in addition to any other remedies which
may be otherwise available at law, in equity or under contract, to the Company.
    •   The Plan shall not be funded in any way. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of awards. To the extent any person
acquires a right to receive payment under the Plan, such right will be no
greater than the right of an unsecured general creditor of the Company.     •  
Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

Administration

  •   The Compensation Committee has the overall responsibility for
administering and amending this Plan, subject to the following:

  •   The Compensation Committee, in its discretion, can for good reason modify
the Business Performance Factors and can include or exclude individual items
from the calculation of the Business Performance Factors.

4



--------------------------------------------------------------------------------



 



  •   The Compensation Committee has delegated to the MIP Committee the
authority to manage the day-to-day administration of the Plan including without
limitation the discretionary authority to (i) administer and interpret the terms
of the Plan, and (ii) amend the Plan only as necessary to reflect any
ministerial, administrative or managerial functions; provided that any such
amendment does not alter the Business Performance Factor once established by the
Compensation Committee for any Plan Year and provided that any such amendment
does not increase the total payout under the Plan unless such increase is minor
and due to increased Target Award Percentages, additional Participants, or other
administrative changes.     •   The Compensation Committee delegates to the
Co-Chief Executive Officers of the Company the authority to jointly make
reasonable and limited adjustments to the final aggregate Business Performance
Factors, if, and only to the extent that, a Business Performance Factor exceeds
1.2 times the applicable target level. Such adjustments may include reduction of
the final Business Performance Factor amounts in excess of 1.2x and/or the
reallocation of such excess to the other Business Performance Factors; provided,
however, that such adjustments may not increase the cost of the Plan awards
beyond the aggregate amount generated by application of the performance measures
and payout scales approved by the Compensation Committee.     •   The
Compensation Committee will approve the final Business Performance Factors,
following a review of the underlying calculations, including any adjustments to
the performance measures during the course of or with respect to the performance
year.     •   The Compensation Committee will approve at the close of the Plan
Year the aggregate dollar payout amount.     •   Notwithstanding the foregoing,
the Compensation Committee specifically reserves to itself the authority to set
the initial Target Award Percentage and to determine any final award payment for
any Participant who is (i) subject to Section 162(m), (ii) subject to
Section 16, or (iii) designated as a member of the Motorola Senior Leadership
Team.

5



--------------------------------------------------------------------------------



 



  •   Any claims for payments under the Plan or any other matter relating to the
Plan must be presented in writing to the MIP Committee within 60 days after the
event that is the subject of the claim. The MIP Committee will then provide a
response within 60 days, which shall be final and binding.     •   Because
employee retention is an important objective of this Plan and awards do not bear
a precise relationship to time worked within the calendar year or length of
service with the Company, the following will apply to Participants who separate
from employment (payroll) prior to the end of the Plan Year:

  •   If the reason for separation is death or Retirement, whether or not the
Participant is then on a Leave of Absence, the Participant shall be eligible for
a pro rata award using Eligible Earnings for the time actually worked during the
Plan Year. Any such award payable on behalf of a deceased Participant shall be
paid to the decedent’s estate.     •   If (i) the reason for separation is a
reduction in force or restructuring, and (ii) the Participant separates from
employment on or after November 1, 2008, and (iii) the Participant receives
separation pay and/or benefits as part of a group-wide voluntary or involuntary
separation plan, and (iv) in locations where the receipt of some or all of such
separation pay or benefits is conditioned on the Participant signing a release
or waiver of claims against the Company, the Participant has signed such release
or waiver, and (v) the Participant is not an appointed vice president or elected
officer of Motorola, Inc., the Participant shall be eligible for a pro rata
award using Eligible Earnings for the time actually worked during the Plan Year.
    •   If the reason for separation is due to a Divestiture that requires Board
of Directors approval, then the Compensation Committee, in its discretion, shall
determine if the Participant is eligible for an award, if any. If the reason for
separation is due to a Divestiture that does not require Board of Directors
approval, then the MIP Committee shall determine, in its discretion, if the
Participant is eligible for a an award, if any.     •   For any other
Participant who separates from employment prior to the end of the Plan Year,
such Employee shall not receive any award under this Plan.

6



--------------------------------------------------------------------------------



 



  •   A Participant on any type of Leave of Absence shall not be considered to
be actually working during the Leave of Absence for purposes of this Plan.     •
  Awards for transferred, promoted or demoted Participants will be calculated
using (i) the Individual Performance Factor assigned at the end of the Plan Year
and (ii) the Target Award Percentages and Business Performance Factors prorated
for the portions of the Plan Year the Participant was assigned different target
awards or was in different Participating Organizations during the Plan Year;
provided, however, that the Target Award Percentage may not be increased without
Compensation Committee approval for any Participant who is (i) subject to
Section 162(m), (ii) subject to Section 16, or (iii) designated as a member of
the Motorola Senior Leadership Team.         The MIP Committee may modify the
foregoing administrative provisions as it deems necessary or appropriate to
apply to groups of employees on a country-wide or business unit/organizational
basis as it deems necessary or appropriate.

Definitions
Company: Motorola, Inc. and its subsidiaries.
Compensation Committee: the Compensation and Leadership Committee of the Board
of Directors.
Covered Persons: officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.
Divestiture: the sale, lease, outsourcing arrangement, spin off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
Motorola stockholders, or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of the
Company or a subsidiary.
Eligible Earnings: the MIP Committee will determine Eligible Earnings for each
country, consistent with their respective legal and practical requirements. The
MIP Committee may determine inclusions and exclusions from Eligible Earnings to
apply to groups of employees on a country-wide or business unit/organizational
basis as the MIP Committee deems necessary or appropriate.

7



--------------------------------------------------------------------------------



 



Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary and not by any other department of the Company.
The term Employee shall exclude the following:

  •   Any independent contractor, consultant, or individual performing services
for the Company who has entered into an independent contractor or consultant
agreement;     •   Any individual performing services under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company enters into for services;     •   Any
person classified by the Company as a temporary or contract labor (such as black
badges, brown badges, contractors, contract employees, job shoppers) regardless
of the length of service; and     •   Any “leased employee” as defined in
Section 414(n) of the U.S. Internal Revenue Code of 1986, as amended.

Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.
Leave of Absence: an approved leave of absence.
MIP Committee: a committee to which the Compensation Committee may delegate
certain powers and duties as described above. Unless otherwise determined, the
MIP Committee will consist of the Senior Human Resources Officer, a senior
Compensation Officer, and a senior Finance Officer. The MIP Committee may
establish self-governance procedures such as by-laws, and shall keep minutes
regarding all actions taken by the MIP Committee.
Omnibus Plan: the Motorola Omnibus Incentive Plan of 2006, as amended, or any
successor plan.
Participant: an Employee who meets the eligibility requirements set forth above.
Plan: the 2009 Motorola Incentive Plan, as amended from time to time.
Plan Year: calendar-year performance periods commencing each 1 January.
Policy Restatement: a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.

8



--------------------------------------------------------------------------------



 



Recoupment Policy: the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement, as it may be amended from time to time.
Retired or Retirement: this Plan utilizes the definition of “retiree” and
retirement that appears in the primary retirement plan covering the Participant.
Section 16: Section 16 of the Securities Exchange Act of 1934, as amended.
Section 162(m): Section 162(m) of the Internal Revenue Code, as amended.
If a term is used but not defined in the Plan, it has the meaning given such
term in the Omnibus Plan.
Applicable Law
To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

9